              Case 2:19-cv-04237-MRW Document 68 Filed 12/18/19 Page 1 of 16 Page ID #:1341


          1      DIAMOND McCARTHY LLP
                 Ryan M. L~ine (SBN 238216)
          2      ryan. laQine diamondmccatthy. com
                 Joshua H. err (SBN 30 1775}
          3     j oshua. herr(ci),diamondmccarfhy_. com
                 333 South H02e Street, Suite 1800
          4     Los Angeles, California 90071
                 Telephone: (424) 278-2335
          5     Facsunile: (424) 278-2339
          6     Attorneys for Plaintiffs, NANO FOUNDATION, LTD. and
                COLIN LeMAHIEU
          7
          8                             UNITED STATES DISTRICT COURT
          9                           CENTRAL DISTRICT OF CALIFORNIA
         10
  c-
  -'
  -'     11     NANO FOUNDATION, LTD., a New              Case No. 2:19-cv-04237-MRW
>-
::c
                York non-pn:>:fit co~orati on; and
         12     COLIN LeMAHIEV, an inaividual,            PLAINTIFFS NANO FOUNDATION,
~                                                         LTD. AND COLIN LeMAHIEU'S
<                             Plaintiffs,                 OPPOSITION TO DEFENDANT'S
~
 c;..>   13
::::;                                                     MOTION TO STAY
0        14            vs.
;z:
0
::::;    15     DAVID C. SIL VER, an individual,          Date:       January 8, 2020
~                                                         Time:       9:30 a.m.
0        16                   Defendant.                  Location:   Courtroom 550
•
~ 17                                                      Action Filed:     May 15, 2019
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28


                Case No. 2:19-CV-04237-MRW                            OPPOSITION TO MOTION TO ST AY
             Case 2:19-cv-04237-MRW Document 68 Filed 12/18/19 Page 2 of 16 Page ID #:1342


         1                                            TABLE OF CONTENTS
         2                                                                                                                     Page

         3     I.      INTRODUCTION .......................................................................................... 1
         4     II.      STATEMENT OF RELEVANT FACTS ...................................................... 2
         5     III.    THE NINTH CIRCUIT EXPRESSLY PROHIBITS ISSUING
                       THE TYPE OF STAY MR. SILVER REQUESTS GIVEN THE
         6             ISSUES AT BAR ........................................................................................... 5
         7             A.       There is No Prospect of the Fabian Action Nan-owing the
                                Factual and Legal Issues to Justify the Issuance of a Stay .................. 6
         8
                                 1.      The Factual and Legal Issues at Bar in This Action
         9                               Are Not Being Litigated in the Fabian Action ......................... 6

        10                      2.       Even Without The Rule 15(a) and 41 Motions, The
                                         Fabian Case Cannot Narrow the Legal and Factual
    .....
    __, 11
    __,                                  Issues to Justify the Issuance of a Stay .. ... ................................. 6
>-
:::c:: 12              B.       Given the SRecific Stay That Mr. Silver Requests, A
~                               B~lan_cing of the Hards4ips Under Controlling Ninth
<
~       13                      Circmt Law Calls for His Request to Be Demed ................................. 9
 <;...>
::::;
Q       14     IV.      CONCLUSION .......................................... .................................................. 11
z:
0
::::; 15
:=:;
Q       16
        17
        18
        19
        20
        21
        22
        23
        24
        25
        26
        27
        28                                                            -i -
               Case No. 2:19-CV-04237-MRW                        PLAINTIFF NANO FOUNDATION'S MOTION TO DISMISS ITS
                                                                                                       COMPLAINT
                 Case 2:19-cv-04237-MRW Document 68 Filed 12/18/19 Page 3 of 16 Page ID #:1343


             1                                               TABLE OF AUTHORITIES
             2
             3     Cases
             4     Agritech, Inc. v. Resh, et al, 138 S.Ct. 1800 (2018) .................................................... 3
             5
                   American Pipe & Construction v. Utah, 414 U.S. 538 (1974) ................................... 7
             6
                   California Trout, Inc. v. United States Bureau ofReclamation, 115 F.Supp.3d 1102
             7      (C.D. Cal. 2015) ....................................................................................................... 5
             8
                   Colorado River Water Conservation District v. United States, 424 U.S. 800
             9      (1976) ....................................................................................................................... 5
            10     Ethridge v. Harbor House Rest., 861F.2d1389 (9th Cir. 1988) ............................... 4
    .....
    __,
    __,     11
>-                 Harlow v. Midland Credit Mgmt., Inc., No. CV 07-5045ABCSHX, 2007 WL
::c
~
            12      3165669, at* 1 (C.D. Cal. Sept. 5, 2007) .............................................................. 11
<
c;,,,.)
 <;..>      13     Hines v. D'Artois, 531 F.2d 726 (5th Cir. 1976) ................................................... 9, 10
~
Q           14
z:                 Intel Corp. v. Advanced Micro Devices, Inc., 12 F.3d 908 (9th Cir. 1993) ................ 5
0
~           15
~                  Itel Corp. v. MIS Victoria U (Ex Pishtaz Iran), 710 F.2d 199
Q           16        (5th Cir. 1983) ................................................................................................ 8, 9, 10
            17
                   Leyva v. Certified Grocers of Cal., Ltd., 593 F.2d 857 (9th Cir. 1979) ..................... 5
            18
                   Lockyer v. Mirant Corp., 398 F.3d 1098 (9th Cir. 2005) ....................................... 5, 7
            19
                   Planned Parenthood Foundation ofAmerica, Inc. v. Center for Medical Progress,
            20
                     890 F.3d 828, amended 897 F.3d 1224 (9th Cir. 2018) .......................................... 2
            21
                   Tucker v. Pac. Bell Mobile Servs., 208 Cal.App.4th 201 (2012) ............................ 3, 6
            22
                   Yong v. INS, 208 F.3d 1116 (9th Cir. 2000) ...................................................... 5, 9, 10
            23
            24     Other Authorities
            25     Securities Act of 1933 ................................................................................................. 3
            26
            27
            28
                                                                                   -ii-
                   Case No. 2:19-CV-04237-MRW                                                              OPPOSITION TO MOTION TO ST AY
         Case 2:19-cv-04237-MRW Document 68 Filed 12/18/19 Page 4 of 16 Page ID #:1344


         1 Rules
         2   Rule 15(a) ........................................................................................................ 2, 4, 6, 8
         3
             Rule41 .................. .. ........................................................... .. ....................... .. .......... 6,8
         4
             Rule41(a) .................................................................................................................... 4
         5
             Rule 41(a)(2) ... ................................................................... .......... .. ........................... .. 2
         6
         7
         8
         9
        10
   .... 11
    ~
    ~


>-
::c::
        12
~
<
(;...)
  u     13
::;2;
0       14
z
0
::;2;   15
~
0       16
        17
        18
        19
        20
        21
        22
        23
        24
        25
        26
        27
        28
                                                                               -iii-
             Case No. 2:19-CV-04237-MRW                                                                 OPPOSITION TO MOTION TO STA Y
                Case 2:19-cv-04237-MRW Document 68 Filed 12/18/19 Page 5 of 16 Page ID #:1345


            1          Uhhh, he got divorced from his wife last year. He decided that he was ready. He
            2          deserved better because he was now rich. She took all the money. And then, the
            3      financial affidavit, she, they, argued about how much the Nano was worth and what
            4           the Nano was. But I will tell you this: he said it had value and he said that he
            5      believed it was going up and he believed it was a security cause [sic] he put it on the
            6                                     security side of the affidavit.
            7                                            --David Silver
            8     I.      INTRODUCTION
            9             This is an open and shut case. David Silver, in a keynote address at the
           10     Blockchain Law Summit, told a fantastic series oflies about Colin LeMahieu's
    =-     11
    ---'
    ---'          divorce before an audience of his industry peers. As Mr. LeMahieu expressly alleged
>-
:::i::
           12     in his presently operative complaint in Paragraphs 67, 84, 99, and 101, Silver's false
~
<
~
 (;..>
           13     statements damaged him by humiliating him, causing him emotional distress, chilling
;:::;;;
0          14     his business relationships, and tarnishing his good name. (Dkt. 1.) Mr. Silver's
;z
0
;:::;;; 15        attempt to mislead the Court in his Motion by arguing "[i]t is important to note that
~
0          16     the only damages alleged by either Mr. LeMahieu or Nano is the loss in value of the
           17     Nano" does not withstand scrutiny. (Dkt. 67-2 3:16-17.)
           18             Silver now admits his statements were untrue. (Dkt. 67-2 3:5-6.) He takes the
           19     remarkable position that he "confused" "the circumstances of Mr. LeMahieu's
           20     divorce and that of another defendant in one of Mr. LeMahieu's other cryptocurrency
           21     fraud lawsuits" (Id. at 3: 9-11) when he said: "He deserved better because he was now
           22     rich. She took all the money. And then, the financial affidavit, she, they, argued
           23     about how much the Nano was worth and what the Nano was." That defense has as
           24     much factual veracity as Mr. Silver's false statements at issue. Nonetheless, even Mr.
           25     Silver concedes a trial on this "would not last long" as he concedes his statements
           26     were incorrect. (Id. at 3: 12-13).
           27             Perhaps that is why this is Mr. Silver's fourth attempt to stall or derail this
           28     litigation and delay the inevitable. He filed a frivolous motion to dismiss, arguing that


                  Case No. 2:19-CV-04237-MRW                                        OPPOSITION TO MOTION TO STAY
               Case 2:19-cv-04237-MRW Document 68 Filed 12/18/19 Page 6 of 16 Page ID #:1346


           1     a release which, on its face, did not apply to him released the claims in this matter.
           2     (Dkt. 15.) He filed a frivolous motion to strike under the anti-SLAPP statute that
           3     failed to cite, much less address or comply with the Ninth Circuit's recent holding in
           4     Planned Parenthood Foundation ofAmerica, Inc. v. Center for Medical Progress,
           5     890 F.3d 828, amended 897 F.3d 1224 (9th Cir. 2018) that details how such motions
           6     must proceed in Federal Court. (Dkt. 17.) He filed a frivolous Rule 11 Motion. (Dkt.
           7     18.) None of those motions were successful. (Dkt. 45.)
           8            And, now, having failed thrice before to avoid litigation on the merits of Mr.
           9     LeMahieu's claims, Mr. Silver requests not just a stay of this action, but a stay until
          10     all appeals in an ongoing and unrelated Federal action are exhausted. As the Court is
    __,
      11
    ""-
    __,          well-aware, that delay could last years. Make no mistake, by seeking this
>-
::c: 12          extraordinary relief, Mr. Silver really seeks the opportunity for a case in which he
~
<
~
 c;.J 13         concedes liability to die on the vine. The Court should decline to abet such injustice.
~
Q         14            Out of an abundance of caution, and expressly to ensure a timely day in Court
z:
0
~         15     in light of the pending Motion to Stay, Mr. LeMahieu concomitantly moves the Court
~
Q         16     under Rule 15(a) to amend his complaint to remove all claims except those related to
•
~17              Mr. Silver's statements regarding his marital dissolution and the size of his Nano
          18     holdings. Similarly, and for the same reason to ensure Mr. LeMahieu a timely day in
          19     Court in light of the pending Motion to Stay, Plaintiff Nano Foundation Ltd. ("Nano
          20     Foundation") concomitantly moves the Court under Rule 41(a)(2) to dismiss its
          21     affirmative claims. This renders Mr. Silver's motion moot. There simply is no
          22     relationship between Mr. Silver's statements remaining at issue and the pending
          23     Federal litigation to warrant a stay of this action. Mr. Silver's motion should be
          24     denied.
          25     II.    STATEMENT OF RELEVANT FACTS
          26            The law firm Levi & Korsinsky LLP filed United States District Court Case
          27     No. 19-cv-54-YGR on behalf of an individual named James Fabian (the "Fabian
          28     Action.) (Dkt 67-3.) In 2018, the United States Supreme Court held in China

                                                             2
                 Case No. 2:19-CV-04237-MRW                                 OPPOSITION TO MOTION TO ST AY
                 Case 2:19-cv-04237-MRW Document 68 Filed 12/18/19 Page 7 of 16 Page ID #:1347


             1 Agritech, Inc. v. Resh, et al, 138 S.Ct. 1800 (2018) that upon the denial of class
             2     certification, a putative class member, in lieu of promptly filing an individual action,
             3     may not commence a class action anew beyond the time allowed by the statute of
             4     limitations. Accordingly, the Court in the Fabian Action dismissed each of the
             5     Federal securities claims asserted therein on statute of limitations grounds with
             6     prejudice. (Dkt. 67-3.) Absent the United States Supreme Court immediately
             7     reversing itself on China Agritech, Inc. or Congress retroactively amending the 1933
             8     Act after a close to a century to expand its limitations period, all Federal securities
             9     claims regarding the alleged Bit Grail failure, which took place in early 2018, have
            10     expired.
    .....
    __,                   The Fabian Court further dismissed with prejudice the breach of implied
    __,11
>-
::c
       12          contract claim, the breach of fiduciary duty claim, the aiding and abetting breach of
~
<                  fiduciary duty claim, the constructive fraud claim, and the unjust enrichment claim
'-..,)
 ~
       13
::;;
Q    14            asserted therein. (Dkt. 67-3.) What remains in that action are a negligence claim, a
z
0
::;; 15            fraud claim, and a negligent misrepresentation claim. (Id.) It is unlikely under
~
Q           16     California law that the surviving common law fraud and negligent misrepresentations
            17     claims can be certified on a class basis. See, Tucker v. Pac. Bell Mobile Servs., 208
            18     Cal.App.4th 201, 228 (2012) ("[I]fthe issue of materiality or reliance is a matter that
            19     would vary from consumer to consumer, the issue is not subject to common proof,
            20     and the action is properly not certified as a class action").
            21            In the operative complaint, plaintiffs assert that Mr. Silver made four (4)
            22     defamatory statements at an industry conference to an audience of Mr. LeMahieu's
            23     colleagues and peers. (Dkt. 1 at~~ 42, 45, 53, 58.) Concomitant with filing this
            24     opposition, Mr. LeMahieu moves the Court pursuant to Rule 15(a) to amend his
            25     complaint to seek redress only on Defamatory Statement #4. The Ninth Circuit
            26     recognizes amendment under Rule 15(a) should be permitted "[w]here a plaintiff
            27     desires to eliminate an issue, or one or more but less than all of several claims, but
            28     without dismissing as to any of the defendants." Ethridge v. Harbor House Rest., 861

                                                                3
                   Case No. 2:19-CV-04237-MRW                                      OPPOSITION TO MOTION TO STAY
                Case 2:19-cv-04237-MRW Document 68 Filed 12/18/19 Page 8 of 16 Page ID #:1348


               1    F.2d 1389, 1392 (9th Cir. 1988). Similarly, PlaintiffNano Foundation, to avoid any
              2     chance for a stay and to allow prompt resolution of this matter, concomitantly moves
              3     to dismiss its claims pursuant to Rule 41(a) as they are not premised on Defamatory
              4     Statement #4.
              5            In Defamatory Statement #4, which remains at issue, Silver stated:
              6              "Uhhhhh Nano, the CEO and the head guy at Nano who holds 90% of the
              7              Nano at like $15 it was worth $1.4 billion, I think it's down to like $4, so I
              8              think it's only worth like $400,000,000 now. Uhhh, he got divorced from his
              9              wife last year. He decided that he was ready. He deserved better because he
            10               was now rich. She took all the money. And then, the financial affidavit, she,
    ....__,__, 11            they, argued about how much the Nano was worth and what the Nano was.
>-
::c::       12               But I will tell you this: he said it had value and he said that he believed it was
~
<                            going up and he believed it was a security cause [sic] he put it on his security
~
 u          13
:::?!
Q           14               side of the affidavit."
z
0
:::?! 15                     (Dkt. 1 at~ 58.)
;::::;
Q           16             Silver now concedes these statements were untrue and, accordingly, a trial on
            17      this will not last long. (Dkt. 67-2 3:5-6, 12-13.) His new defense to these false
            18      statements is that they were not malicious as he was mistakenly speaking about
            19      another cryptocurrency defendant's divorce. (Id. at 3: 9-11) The Court will learn in
           20       this litigation that like the statements at issue themselves, Mr. Silver's latest defense is
           21       also not truthful and lacks factual merit. That Mr. Silver is a licensed attorney
           22       appearing presently pro hac vice before a Federal Court in this state renders his
           23       estranged relationship with the truth and his lack of candor particularly troubling.
           24              Mr. Silver made Defamatory Statement #4 in May of 2018. (Dkt. 47 at ~14.)
           25       The Fabian Action was filed the following year, in 2019. (Dkt 67-3.) None of the
           26       surviving claims in the Fabian Action at all concern Mr. LeMahieu's divorce, the
           27       reasons for that divorce, the scope ofLeMahieu's Nano holdings, or any statements
           28       made in his divorce filings. (Id, passim.) Indeed, the same is true of the claims in that

                                                                 4
                    Case No. 2:19-CV-04237-MRW                                   OPPOSITION TO MOTION TO ST AY
                  Case 2:19-cv-04237-MRW Document 68 Filed 12/18/19 Page 9 of 16 Page ID #:1349


              1     action that have been dismissed with prejudice. (Id.) Accordingly, the two actions
              2     share no common questions of fact and no common questions oflaw. Similarly, the
              3     suit filed by Alex Brola that settled last year bore no relationship factually or legally
              4     to Mr. LeMahieu's divorce, the reasons for that divorce, the scope ofLeMahieu's
              5     Nano holdings, or any statements made in his divorce filings. (See, Dkt. 67-2 at
              6     Section III.A.)
              7     III.   THE NINTH CIRCUIT EXPRESSLY PROHIBITS ISSUING THE TYPE
              8            OF STAY MR. SILVER REQUESTS GIVEN THE ISSUES AT BAR
              9            In denying a request for a stay, citing Leyva v. Certified Grocers of Cal., Ltd.,
             10     593 F.2d 857, 863-64 (9th Cir. 1979), the Honorable Fernando M. Olguin noted "a
    ......
    __,
   __, 11           stay may be appropriate 'pending resolution of independent proceedings which bear
>-
::c::
       12           upon the case."' California Trout, Inc. v. United States Bureau ofReclamation, 115
~
<                   F.Supp.3d 1102, 1117 (C.D. Cal. 2015). However, when, like here, that is not the
~
  t..J
       13
~
Q            14     case, the Ninth Circuit calls for trial courts to deny such requests for a stay.
z
0
~            15            The Ninth Circuit calls for stays to be vacated where "neither the balance of
:s
Q            16     hardships between the parties, nor the prospect of narrowing the factual and legal
             17     issues in the other proceeding, justifies a stay." Lockyer v. Mirant Corp., 398 F.3d
             18     1098, 1112 (9th Cir. 2005). In so acting, the Ninth Circuit noted it "review[s] a
             19     district court's stay order for abuse of discretion, but this standard is 'somewhat less
             20     deferential' than the abuse of discretion standard used in other contexts." Id. at 1105;
             21     see also, Yong v. INS, 208 F.3d 1116, 1119 (9th Cir. 2000) (vacating a five month stay
             22     as improper); Intel Corp. v. Advanced Micro Devices, Inc., 12 F.3d 908, 912 (9th Cir.
             23     1993) (vacating a stay order under Colorado River Water Conservation District v.
             24     United States, 424 U.S. 800 (1976)).
             25
             26
             27
             28

                                                                 5
                    Case No. 2:19-CV-04237-MRW                                   OPPOSITION TO MOTION TO STAY
         Case 2:19-cv-04237-MRW Document 68 Filed 12/18/19 Page 10 of 16 Page ID #:1350


         I          A.     There is No Prospect of the Fabian Action Narrowing the Factual
         2                 and Legal Issues to Justify the Issuance of a Stay
         3                 1.     The Factual and Legal Issues at Bar in This Action Are Not
         4                        Being Litigated in the Fabian Action
         5          This action will proceed on narrow legal grounds given the concomitantly filed
         6   Rule 15(a) and 41 motions. This case asks simply whether Defamatory Statement #4
         7   regarding Mr. LeMahieu's divorce and his personal Nano holdings was defamatory,
         8   whether it damaged him, and whether Mr. Silver acted maliciously to justify a
         9   punitive damages award.
        10          By contrast, Mr. Silver is not a party to the Fabian Action. That case asks
 =:i 11      whether Nano Foundation negligently referred individuals to utilize BitGrail, an
>-
~ 12         Italian exchange, whether it made certain negligent misrepresentations regarding
~ 13 BitGrail, whether those representations were fraudulent, and whether Fabian, himself,
::::;
o       14   detrimentally relied on those statements. Only the surviving negligence claim is ripe,
z
~ 15         absent extraordinary circumstance, to be certified on a class basis given the reliance
~
o       16   element at issue in the remaining claims. Tucker, supra, 208 Cal.App.4th at 228. As
•
~17          such, that case primarily probes into an individual investor's relationship with Nano.
        18   Even were class certification to result notwithstanding clear authority to the contrary,
        19   those class issues would still not involve Mr. LeMahieu's divorce and personal Nano
        20   holdings or Mr. Silver's false and inflammatory statements regarding them. The
        21   litigation of that matter will not bear on the litigation of this case, nor can it possibly
        22   narrow the factual or legal issues herein to justify the issuance of a stay.
        23                 2.     Even Without The Rule 15(a) and 41 Motions, The Fabian
        24                        Case Cannot Narrow the Legal and Factual Issues to Justify
        25                        the Issuance of a Stay
        26          Mr. Silver's motion is threadbare. He does not even reference Defamatory
        27   Statements #1, #2, and #3, much less explain how the limited scope of the surviving
        28   negligence, fraud, and negligent misrepresentation in the Fabian Action could narrow

                                                           6
             Case No. 2:19-CV-04237-MRW                                    OPPOSITION TO MOTION TO STAY
            Case 2:19-cv-04237-MRW Document 68 Filed 12/18/19 Page 11 of 16 Page ID #:1351


            1   the legal issues or the factual issues regarding those statements at bar herein. He
            2   simply argues that they touch upon the same subject matters which would somehow
            3   put Silver in a bind. Under Lockyer, that is not nearly enough to issue a stay.
            4             As a preliminary matter, Mr. Silver presents a false hypothetical to the Court to
            5   argue that the dismissed securities and related claims in the Fabian Action should
            6   bear upon this analysis. He contends "the Order denying the Motion to Dismiss in
            7   that case is interlocutory, not final, and could be reversed and vacated by the Ninth
            8   Circuit on appeal after a decision that resolves the entire case. Thus, the securities
            9   issues are not finally resolved." (Dkt. 67-2, 10: 8-11.) That is simply not true - the
           10   Ninth Circuit can do no such thing.
    _,
    ""'-
    _,     11             The Fabian Court dismissed those claims because the statute of limitations
>-
:c 12           expired prior to them being filed. The sole issue preserved for appeal was whether the
~
<
c;,..;
 u         13   dismissal of the Brola Action tolled the statute of limitations under the American Pipe
;::t;
Q          14   Rule and allowed the filing of the subsequent putative class action to relate back to
:z:
0
~          15   the filing of Brola to avoid the statute of limitations. (Dkt. 67-3 at, inter alia, Section
~
Q          16   III.A.)
           17             The United States Supreme Court, in a 9-0 decision, addressed that precise
           18   issue in its most recent term. In China Agritech, Inc., supra, 138 S.Ct at 1800 it held
           19   directly that the American Pipe Rule does not apply to subsequently filed putative
           20   class actions and, instead, the limitations period relates to the filing date of that action.
           21   As such, contrary to Mr. Silver's contention, the Ninth Circuit may not reverse and
           22   vacate that holding because United States Supreme Court precedent directly on point
           23   prohibits that. Accordingly, absent the United States Supreme Court granting cert. to
           24   directly reverse its unanimous holding just a year plus later, which would be as
           25   extraordinary and likely as the moon suddenly turning into a glazed donut with
           26   incandescent jade sprinkles that vibrate to the beat ofRebbie Jackson's hit song
           27   Centipede, the securities issues in Fabian are finally and fully resolved.
           28              As such, absent the Rule 15(a) and 41 Motions, the Court must assess whether

                                                              7
                Case No. 2:19-CV-04237-MRW                                    OPPOSITION TO MOTION TO STA Y
            Case 2:19-cv-04237-MRW Document 68 Filed 12/18/19 Page 12 of 16 Page ID #:1352


            1   the surviving negligence, fraud, and negligent misrepresentation claims surviving in
            2   the Fabian Action could narrow the legal and factual issues at bar regarding
            3   Statements # 1, #2, and #3 to justify the issuance of a stay herein. They simply cannot.
            4          Defamatory Statement #1 regards Mr. Silver's false statement that Nano (1)
            5   could not get recognition on Coinbase, Kraken, Poloniex, Bitfinex, Gemini (2)
            6   because "they were not a real coin". The negligence, fraud, and negligent
            7   misrepresentations claims at bar in Fabian touch upon many issues, but none of them
            8   involve the nature of the Nano or its listing on that series of domestic exchanges.
            9          Defamatory Statement #2 regards Mr. Silver's false statement that Mr.
           10   LeMahieu participated in an exit scam, a specific type of Federal crime. The
    _,
    ""'-
    _,     11   surviving Fabian negligence, fraud, and negligent misrepresentation claims do not
>-
:c         12   assert, much less relate to whether Mr. LeMahieu participated in an exit scam.
t::
<                      Defamatory Statement #3 regards whether subsequent to the Bit Grail incident,
~
 u         13
:::;;;
0          14   Mr. LeMahieu and Nano Foundation refused to assist in investigations and
z
0
:::;;; 15       remediation efforts as Mr. Silver falsely claimed. The surviving Fabian negligence,
;::$
0          16   fraud, and negligent misrepresentation claims do not address these post-incident
•
~17             activities.
           18          As such, while the Fabian Action may touch upon a similar set of related actors
           19   as this matter and the Bit Grail exchange, it cannot, because the surviving claims at
           20   bar address entirely different acts and allegations, narrow the legal and factual issues
           21   herein to justify the issuance of a stay under controlling Ninth Circuit precedent. That
           22   Fabian court on the surviving negligence, fraud, and negligent misrepresentation
           23   claims certainly does not have the power render an effective judgment on issues that
           24   are necessary to the disposition of this action, which itself compels that Mr. Silver's
           25   requested stay be denied. Itel Corp. v. MIS Victoria U (Ex Pishtaz Iran), 710 F .2d
           26   199, 203 (5th Cir. 1983) ("A stay pending adjudication in another tribunal should not
           27   be granted unless that tribunal has the power to render an effective judgment on issues
           28   that are necessary to the disposition of the stayed action").

                                                            8
                Case No. 2:19-CV-04237-MRW                                  OPPOSITION TO MOTION TO ST AY
        Case 2:19-cv-04237-MRW Document 68 Filed 12/18/19 Page 13 of 16 Page ID #:1353


        1          Indeed, that Mr. Silver, an attorney himself, and his counsel from an esteemed
        2   national law firm failed to even detail, much less analyze Defamatory Statements # 1,
        3   #2, and #3 to determine whether a stay could issue under controlling Ninth Circuit
        4   precedent given the claims remaining in Fabian is likely not the result of sloppy or
        5   negligent lawyering, but is instead a deliberate smoke and mirrors presentation to
        6   avoid detailed analysis of the specific nature of the claims at issue in the two cases.
        7   That should not be rewarded.
        8          B.     Given the Specific Stay That Mr. Silver Requests, A Balancing of the
        9                 Hardships Under Controlling Ninth Circuit Law Calls for His
       10                 Request to Be Denied
    ....
    _,
    _, 11          Mr. Silver requests that "this cause [sic] be stayed and placed on the Court's
>-
::c:
     12     inactive docket until such time as there is a final judgment (and all appeals have been
~
<
~
~
     13     exhausted) in the Second Nano Class Action Lawsuit." (Dkt. 67-2 11 :9-10.) As the
~
0      14   Court is aware, given the Ninth Circuit's remarkably large geographic and population
2:
0
~      15   scope, that is likely to take years, and is indefinite in any light.
~
0      16          Indefinite or lengthy stay requests like the one Mr. Silver seeks are strongly
•
~17         disfavored in the Ninth Circuit and require a heightened justification. In the Ninth
      18    Circuit, trial courts are to "balance the length of the stay against the strength of the
      19    justification given for it". Yong, supra, 208 F.3d at 1119. "If a stay is especially long
      20    or its term is indefinite, we require a greater showing to justify it." Id.; see also Itel
      21    Corp, supra, 710 F.2d at 202-03 (5th Cir. 1983) ("We respect the trial court's inherent
      22    power 'to control the disposition of the causes on its docket with economy of time and
      23    effort for itself, for counsel and for litigants and we give deference to the district
      24    court's judgment that the stay will avoid hardship and inequity, but we 'cannot
      25    abdicate our [role] ... to prevent the ossification of rights which attends inordinate
      26    delay.'") (citations and footnote omitted, alteration in original); Hines v. D'Artois,
      27    531 F.2d 726, 737 (5th Cir. 1976) ("If plaintiffs were not to be permitted forthwith to
      28    tell their story to the court, the tale might be stale indeed by the time it reached

                                                          9
            Case No. 2:19-CV-04237-MRW                                    OPPOSITION TO MOTION TO ST AY
          Case 2:19-cv-04237-MRW Document 68 Filed 12/18/19 Page 14 of 16 Page ID #:1354


          1 judicial ears").
          2          The Ninth Circuit cited and relied upon Itel Corp. in Yong. Itel Corp. held that:
          3             because what relieves unfairness for one litigant may impose hardship on the
          4             other, inevitably both the district and the appellate courts must consider
          5             which side will bear the greater and the less remediable burden from delay.
          6             Itel Corp., supra, 710 F .2d at 203.
          7          Here, as the Yong, Hines, and Itel Corp. courts recognized, Mr. LeMahieu will
          8   suffer considerable hardship if the multi-year, indefinite stay that Mr. Silver requests
          9   is issued. That procedural hardship born of inordinate, indefinite delay calls for Mr.
         10   Silver's request to be denied. Full stop.
    ....
    __,
    __, 11           However, this hardship is not merely procedural as the outrageous statements
;;;.....
::c 12        that Mr. Silver made to the vast majority of Mr. LeMahieu's professional peers have
t;;::
<
~
<;...>   13   caused him considerable emotional distress and have sullied his good name. He
~
Q        14   requires his day in court to rehabilitate his reputation and to move beyond this issues
z:
0
~        15   that continues to harm his mental well-being. Requiring him to wait years to resolve
::;:;
Q        16   this matter would further harm Mr. LeMahieu.
         17          By contrast, the only hardship Mr. Silver faces if a stay is not granted is not
         18   enjoying the fruits of Mr. LeMahieu's claims ossifying with inordinate delay, a
         19   consideration that Itel Corp. and Hines held favors denying a requested lengthy,
         20   indefinite stay. Mr. Silver has not presented evidence of any personal hardship
         21   beyond defending an action where he has admitted liability in his moving papers to
         22   justify issuance of the stay he requests. Certainly, the adjudication of the claims at
         23   issue herein do not impact his role as counsel in the Fabian matter as they involve
         24   factual and legal issues wholly distinct from the negligence, fraud and negligent
         25   misrepresentation claims that survive in Fabian. He cannot make outlandish and false
         26   statements about Mr. LeMahieu's family, wealth and marriage to a room full of his
         27   peers and then hide behind an action wholly unrelated to those issues to avoid being
         28   called into Court for his misconduct as he now requests.

                                                           10
              Case No. 2:19-CV-04237-MRW                                  OPPOSITION TO MOTION TO ST AY
               Case 2:19-cv-04237-MRW Document 68 Filed 12/18/19 Page 15 of 16 Page ID #:1355


               1           This is indeed the fourth time Mr. Silver has come before this Court seeking to
               2   avoid facing the claims brought by Mr. LeMahieu. This has run up the costs of this
               3   litigation quite considerably and wasted judicial resources needlessly. This has been
               4   done while Mr. Silver makes insultingly low ball offers of judgment, evidently hoping
               5   that ifhe wastes enough money through frivolous and costly boondoggles, Mr.
               6   LeMahieu will walk away for pennies and an "I'm sorry". See, Harlow v. Midland
               7   Credit Mgmt., Inc., No. CV 07-5045ABCSHX, 2007 WL 3165669, at *1 (C.D. Cal.
               8   Sept. 5, 2007) ("Defendant then low-balled Plaintiff with a settlement offer far below
               9   the small claims judgment, in the apparent hope that Plaintiff, a prose litigant, would
              10   go away. Plaintiff did not."). Enough. The fourth time should not be the charm.
    .......
    __,
  __, 11           What this matter requires is not endless law and motion escapades from Mr. Silver or
>-
::c:
      12           endless delay as he now requests, but a trial. Mr. Silver admits in his moving papers
~
<
~
~
      13           it "will not last long". There does not exist legal justification for the relief that Mr.
~
0             14   Silver seeks, the Ninth Circuit prohibits it on our facts and law, particularly
2':
0
~             15   considering that Mr. Silver wants an endless, multi-year delay, and it would harm Mr.
:s
0             16   LeMahieu. The Court should deny Mr. Silver's motion and allow this case to proceed
              17   to a timely resolution at the trial currently scheduled.
              18   IV.    CONCLUSION
              19          For the reasons stated herein, Plaintiffs respectfully request that the Court deny
              20   Mr. Silver's Motion to Stay.
              21
              22   DATED: December 18, 2019                   DIAMOND McCARTHY LLP
              23
              24                                              By:        Isl Ryan M Lapine
                                                                           Ryan M. Lapine
              25
                                                              Att9rn~s for Plaintiffs, NANO
              26                                              FOUNDATION, LTD. and
                                                              COLIN LeMAHIEU
              27
              28

                                                                11
                   Case No. 2:19-CV-04237-MR.,W                                 OPPOSITION TO MOTION TO ST A Y
             Case 2:19-cv-04237-MRW Document 68 Filed 12/18/19 Page 16 of 16 Page ID #:1356


             1                                 CERTIFICATE OF SERVICE
             2              I certify that a copy of the above and forgoing was served on December 18,
             3   2019 by means of the Court's ECF service to BRIDGET B. HIRSCH, ESQ.,
             4   ANDERSON CALIFORNIA KILL L.L.P., 355 South Grand Avenue, Los Angeles,
             5   CA 90071; STEPHEN D. PALLEY, ESQ., ANDERSON KILL L.L.P., 1717
             6   Pennsylvania Ave., NW, Suite 200, Washington, DC 20006; Email:
             7   bhirsch@andersonkill.com; spalley@andersonkill.com.
             8
             9                                             By:          Isl Ryan M Lapine
            10
    .....
    ~
    ~ 11
>-
:c 12
~
<
~     13
~
:::=;
0     14
z
0
:::=; 15
::$
0           16
•
~17

            18
            19
            20
            21
            22
            23
            24
            25
            26
            27
                 94328lv2
            28


                 Case No. 2:19-CV-04237-MRW                                   OPPOSITION TO MOTION TO ST AY
